The petitioner, Sidney Hawkins, was convicted of the violation of ordinance No. 4524, city of Oklahoma City (commonly known as the segregation ordinance). On the 30th day of August, 1935, the petitioner, being in default in the payment of a fine of $10, assessed against him, by order of the municipal court, was remanded to the custody of Honorable John Watt, chief of police of said city, and by the said officer imprisoned. On September 5, 1935, the Honorable R.P. Hill, judge of the district court of Oklahoma county, denied the petitioner relief by habeas corpus. Thereafter, and on the same day in an original action, a petition for writ of habeas corpus was presented to the Supreme Court, and by order of this court the petitioner was released on bail and a writ of habeas corpus was served upon the said chief of police, who has made return thereon.
The sole and only issue presented is the constitutionality of the segregation ordinance, and that issue is concluded by our decision in Allen v. Oklahoma City et al., 175 Okla. 421,52 P.2d 1054, this day decided. The bond heretofore executed is exonerated and the petitioner is discharged.
McNEILL, C. J., OSBORN, V. C. J., and *Page 426 
BAYLESS BUSBY, WELCH, CORN, and GIBSON, JJ., concur. PHELPS, J., not participating.